Citation Nr: 1742954	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left foot skin condition.  

2.  Entitlement to an initial compensable disability rating for a right foot skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's service-connected left foot skin disability has been manifested by pain, nail abnormalities and color changes.  

2.  Throughout the pendency of the appeal, the Veteran's service-connected right foot skin disability has been manifested by pain, nail abnormalities and color changes.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for a left foot skin disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7122 (2017).

2.  The criteria for a 30 percent disability rating for a right foot skin disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7122 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

A November 2015 Board decision reopened the Veteran's previously denied claim for service connection for residuals of cold injury (identified as residuals of frostbite) to the bilateral feet.  The decision further determined that, while the Veteran did not have residuals of a frostbite injury to his feet, there was credible evidence that he was exposed to cold and wet conditions during his service in Korea that caused the current skin problems to his feet.  Service connection was granted for skin conditions of the feet.  

A November 2015 rating decision, in compliance with the Board determination, evaluated the Veteran's skin condition of both feet as noncompensably disabling under the criteria found at 38 C.F.R § 4.118, hyphenated Diagnostic Codes 7813-7806 for dermatophytosis or eczema.  
Under these Diagnostic Codes, a noncompensable rating is assigned when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A note to the criteria indicates that dermatitis or eczema is to be rated under the above criteria or as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability.  

The medical evidence of record indicates that the Veteran's skin disability of the feet would not warrant a compensable disability rating at any time during the pendency of the appeal under the rating criteria for skin disabilities.  Both the October 2015 and the June 2017 VA examination reports indicate that the Veteran's skin condition of the feet affected either 0 or less than 5 percent of the total body area and/or the exposed areas.  The October 2015 VA examiner further noted that the Veteran used topical medications for his skin disability less than 6 weeks duration in the prior 12 months.  The 2017 examiner also noted that there were no debilitating episodes in the prior 12 months.  

The Veteran and his representative contend that the Veteran's bilateral foot injury is more appropriately evaluated as residuals of a cold injury under 38 C.F.R. § 4.118, Diagnostic Code 7122.  In support of these contentions, the Veteran's representative submitted a copy of VA's Veterans Health Initiative article specifically addressing the long-term sequelae of "non-freezing" cold injury.  While many of the symptoms are similar to those for freezing cold injuries, the article further identifies symptoms of dry and cracked skin, with fissures developing in non-freezing cold injuries.  The Board finds this article particularly probative, as the evidence of record shows that the Veteran has consistently complained of and the medical treatment records have frequently noted fissures of the skin of both the Veteran's feet.  

Because the Veteran's skin disabilities of the bilateral feet are the acknowledged result of his non-freezing cold injury in service and are manifested by pain, nail abnormalities and color changes, the Board finds that the skin disabilities of the bilateral feet are more aptly evaluated as cold residuals of the feet pursuant to Diagnostic Code 7122.  

Under Diagnostic Code 7122, cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated the maximum 30 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7122.  

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Id.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.
After a review of all the evidence, the Board finds that the Veteran's service-connected skin disabilities of the left and right feet more nearly approximate the rating criteria for an increased 30 percent disability evaluation for each foot for the entire rating period on appeal.  The Board acknowledges that the Veteran's symptomatology has varied over the appellate period and that the July 2015 and October 2015 VA examiners attribute his neurological symptoms, including numbness and peripheral neuropathy, to low back radiculopathy, but the medical evidence of record, including private treatment records, indicates that the Veteran consistently experienced arthralgia and/or pain, and thickened, discolored nails, diagnosed as onychocryptosis and onychomycosis.  On one occasion, a June 2017 VA examiner also noted the Veteran complained of his feet sweating.  

In written statements, the Veteran and his wife have reported that his feet exhibited color changes.  The Veteran described his feet as being white and red in a September 2014 statement.  In the same statement, his wife indicates that there are black spots on his feet.  The Board notes that as lay persons, the Veteran and his wife are competent to report observable manifestations of the Veteran's skin disabilities of the bilateral feet.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Veteran and his wife can assert that his feet intermittently change colors.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, photographs of the Veteran's feet submitted in June 2017 also reflect some color changes between the toes.

As the competent medical and lay evidence of record reflects that the Veteran has experienced arthralgia or pain, nail abnormalities and color changes to both his feet throughout the appeal period, the Board finds that the symptomatology presented more closely approximates that of separate 30 percent evaluations under Diagnostic Code 7122 for the left and right feet.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122.  

A 30 percent evaluation is the highest afforded under this diagnostic code.  There are no amputations or separate complications to evaluate under any other diagnostic code that are not used to support the 30 percent evaluation.  In this respect, as previously noted, the Veteran's diagnosed peripheral neuropathy has been differentiated from his service-connected skin disabilities of the bilateral feet.  Thus, there are no other manifestations of the Veteran's skin disabilities of the left and right feet that warrant separate, compensable evaluations under other diagnostic codes.  

Accordingly, and resolving all reasonable doubt in the Veteran's favor, separate 30 percent evaluations, and no greater, are warranted for left foot and right foot skin disabilities.  See 38 C.F.R. § 4.3.


ORDER

A 30 percent rating for a skin disability of the left foot is granted, subject to the regulations governing the payment of monetary awards.

A 30 percent rating for a skin disability of the right foot is granted, subject to the regulations governing the payment of monetary awards.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


